DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 31-50 are pending and examined in the following Office action. 

Claim Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s amendments to the claims. 
	The rejections under 35 USC 101 and 102 are withdrawn in light of Applicant’s amendment to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue et al (WO 2018026773) in view of Huang et al (CN101045728A, see English translation); Mogilicherla et al (Scientific Reports, 2018, 8:3720; published online 27 February 2018); Batiz et al (PLoS ONE, 2009, 4(3): e4963); and Bell et al (US 20160244779) when taken with the evidence of the BLAST sequence search results (accessed online 04/09/2022).
The claims are drawn to an isolated polynucleotide sequence having at least 123 consecutive nucleotides to SEQ ID NO: 1, wherein dsRNA comprising at least one strand complementary to the polynucleotide sequence inhibits the growth of Coleoptera upon ingestion. The claims require an expression cassette or recombinant vector comprising the polynucleotide according to claim 31. The claims require that the dsRNA is partially complementary to a target sequence and wherein there are at least two silencing elements comprising a different nucleotide sequence complementary to a different target sequence, wherein the target gene is derived from a same insect pest of Coleoptera. The claims require a spacer sequence as set forth in SEQ ID NO: 9. 
The claims are drawn to a composition comprising the dsRNA and at least an insecticidal spray. The claims also require a bacterial cell. The composition must contain a Bt insecticidal protein. 
The claims are drawn to a method for controlling invasion of an insect pest by introducing a dsRNA into a plant that inhibits the growth of the insect pest. 
The BLAST sequence search results provide evidence that the instant SEQ ID NO: 1 is an alpha soluble NSF protein. See attached results. Several of these sequences are prior art sequences, including GenBank: ATP16173.1, XP_018578399.1, and XP_973149.1. 
Donohue teaches silencing αSNAP led to 100% mortality ten days after treatment with dsRNA in a coleopteran Diabrtoica virgifera virgifera pest. See Table 1. Donohue teaches that αSNAP (BPA_46378) led to 94.74% mortality in Diabrotica undecimpuctata. See Table 4.  Donohue teaches an interfering RNA molecule comprising SEQ ID NO: 200, wherein the dsRNAs comprises a different antisense strand. See paragraph 0015 and 0016. Donohue teaches that their dsRNA comprises a spacer (paragraph 0011) and multiple dsRNA targeting different regions of the target gene (paragraph 0066). SEQ ID NO: 200 encodes αSNAP.
Donohue teaches a sprayable composition and orally ingested by transgenic plants via expression. Donohue teaches that this composition is toxic and can be used to control the plant. See paragraph 0075. Donohue teaches that their invention can be used to control Coleopteran insects. See paragraph 0076 and 0077. See also paragraph 0018-0020. 
Donohue teaches a composition of the invention comprising a second insecticidal protein from Bacillus thuringiensis. See paragraph 0020. 
Donohue teaches an expression cassette comprising the nucleic acid sequence of their invention. See paragraph 088. 
Donohue teaches a bacterial cell comprising dsRNA of their invention. See paragraph 0127. 
Donohue teaches method of identifying target orthologous genes for use in other coleopteran pests and then producing an RNAi molecule to control said pest. 
Donohue does not teach a sequence having 123 consecutive nucleotides of SEQ ID NO: 1. Donohue does not teach Monolepta hieroglyphica. Donohue does not teach the instant SEQ ID NO: 9. 
Huang teaches an insecticidal agent (claim 1) to control insect pests including Monolepta hieroglpyhica. See page 8.
Mogilichera teaches that RNAi against αSNAP was effective against brown marmorated stink bug. See Figure 3. Mogilichera teaches methods to identify target genes that could be used for RNAi-mediated control of BMSB, by screening 13 genes that are known to cause mortality in other insects after their knockdown by RNAi.
Batiz teaches that αSNAP is a ubiquitous protein present in all eukaryotic cells playing a key role in membrane fusion. See page 1. 
Bell teaches their SEQ ID NO: 17 which has 100% identity to SEQ ID NO: 9 and is disclosed by Bell to be “the nucleotide sequence of the linker in the suppressor element of SEQ ID NO: 15.” See paragraph 0020. Bell teaches that SEQ ID NO: 15 is an inverted repeat. See claim 19. See also paragraph 0030. The ordinary artisan would have understood that an inverted repeat is a type of dsRNA. 
Bell teaches that homologs may be identified using BLAST searches. See paragraphs 0093-0095.  
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to clone and silence αSNAP in Monolepta hieroglpyhica, a known coleopteran plant pest. One of ordinary skill in the art would have been motivated to make such a modification because Donohue and Mogilichera teach that RNAi targeting αSNAP was effective to control pests across several genera. The ordinary artisan would have had a reasonable expectation of success arriving at the instantly claimed SEQ ID NO: 1 using standard molecular cloning techniques taught by Donohue, especially when the teachings of Batiz are considered regarding the ubiquity of αSNAP. 

Response to Arguments: 
	Applicant’s arguments are rendered moot in light of the modified rejection set forth above. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

Sequence Alignments
RESULT 1
US-15-746-449-200
; Sequence 200, Application US/15746449
; Publication No. US20180200281A1
; GENERAL INFORMATION
;  APPLICANT: Syngenta Participations, AG
;  APPLICANT:Donohue, Kevin V.
;  APPLICANT:Naudet, Yann
;  APPLICANT:Feldmann, Pascale
;  APPLICANT:Degrave, Lies
;  APPLICANT:Maillet, Isabelle
;  TITLE OF INVENTION: CONTROL OF COLEOPTERAN PESTS USING RNA MOLECULES
;  FILE REFERENCE: 81040-WO-REG-ORG-P-1
;  CURRENT APPLICATION NUMBER: US/15/746,449
;  CURRENT FILING DATE: 2018-01-22
;  PRIOR APPLICATION NUMBER: 62/371261
;  PRIOR FILING DATE: 2016-08-05
;  NUMBER OF SEQ ID NOS: 326
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 200
;  LENGTH: 2600
;  TYPE: RNA
;  ORGANISM: Diabrotica virgifera
US-15-746-449-200

  Query Match             67.1%;  Score 676.8;  DB 71;  Length 2600;
  Best Local Similarity   58.2%;  
  Matches  566;  Conservative  229;  Mismatches  172;  Indels    5;  Gaps    1;

Qy          1 ATGTCGTCAAACATACAAAAAGCCCAGCAACTAATGGCTGAGGCAGAAAAGAAGGTTTCT 60
              |:|:||:|||| |: ||||| ||||||||  : |:||| || ||||||||||| |:  | 
Db        109 AUGUCGUCAAAUAUUCAAAAGGCCCAGCAGUUGAUGGCGGAUGCAGAAAAGAAAGUAACA 168

Qy         61 TCAAGAGGATTCTTTGGCTCTTTGTTTGGTGGCTCAAGTCGAATTGAAGATGCTGTAGAA 120
              :|  |||| ::|:: || :|: : :::|| || :||||:|| |::|||||:|| |: |||
Db        169 UCUCGAGGUUUCUUCGGAUCUCUAUUUGGGGGAUCAAGUCGUAUUGAAGAUGCAGUGGAA 228

Qy        121 TGTTACCAAAGGGCTGCAAACCTCTTCAAAATGGCCAAGAGTTGGGATGCTGCAGGAAAG 180
              :|::||  ||| ||:|||||||: :: ||||:||||||||| :||||:||:|| || || 
Db        229 UGUUACACAAGAGCUGCAAACCUUUUUAAAAUGGCCAAGAGCUGGGAUGCUGCCGGUAAA 288

Qy        181 GCATTCTGTGAAGCAGCCAACCTGCATGCTAGAAGTGGTGCTCGTCATGATGCTGCCACA 240
              || :: :|:|| || || ||  :|||: | |||| :||:||:||:||:|| ||:||||| 
Db        289 GCCUUUUGUGAGGCUGCUAAUUUGCAUUCCAGAACUGGUGCUCGUCAUGACGCUGCCACU 348

Qy        241 AACTATGTTGATGCAGCAAATTGTTATAAAAAGGCTGATATAAGTGAGGCTGTAAACTGT 300
              || :|: : ||:|| |||||::|::| ||||| || ||: :|  :|||||:|:||||:| 
Db        349 AAUUAUAUAGAUGCUGCAAAUUGUUACAAAAAAGCCGAUGUAUUUGAGGCUGUAAACUGC 408

Qy        301 TTGATAAAAGCCATAGACATTTACACTGAGATGGGTCGCTTCACTATGGCTGCAAAACAT 360
              :: |:|||||| |:|||||:::| || || |:|||:|||:: || |:|||:|||||||| 
Db        409 UUUAUAAAAGCUAUAGACAUUUAUACCGAAAUGGGUCGCUUUACAAUGGCUGCAAAACAC 468

Qy        361 CACCAAACTATTGCAGAAATGTATGAGACTGATGCTGTCGACCTAGAGAGAGCTGTGCAA 420
              || || ||:|::|||||||:|:|:|||||:||:||:|: ||| : || || ||:|: |||
Db        469 CAUCAGACUAUUGCAGAAAUGUAUGAGACUGAUGCUGUGGACAUCGAAAGGGCUGUUCAA 528

Qy        421 CACTATGAGCAAGCTGCTGACTACTTCAGAGGGGAGGAAAGCAATTCCTCCGCTAATAAA 480
              |||:|:|| || || ||:|| :||::|||||| || ||||||||: | :|||| ||:|| 
Db        529 CACUAUGAACAGGCGGCUGAUUACUUCAGAGGAGAAGAAAGCAAUGCUUCCGCCAAUAAG 588

Qy        481 TGCCTTCTGAAAGTGGCCCAATATGCAGCCCAACTTGAAAATTATGAAAAAGCAATACAG 540
              :| |::|: ||||:||| |||:|:||||||||||::||||| :|:||||||||| :    
Db        589 UGUCUUCUUAAAGUGGCUCAAUAUGCAGCCCAACUUGAAAACUAUGAAAAAGCAGUGGGA 648

Qy        541 ATCTACCAAGAAGTGGCTTATTCCGCCCTCGAAAGCTCCCTCTTGAAGTACAGTGCTAAA 600
              |: :| |||||||:|||::|: | || |: ||||||:| |: :: || :||||:|| || 
Db        649 AUUUAUCAAGAAGUGGCUUAUGCAGCUCUGGAAAGCUCUCUUUUAAAAUACAGUGCAAAG 708

Qy        601 GAATATTTGTTTAGAGCTGCCCTTTGTCACCTTTGTGTTGATGTACTCAATGCCCAACAT 660
              |||:| :: :: |||||:||||:::|:||||:::|:|::||:|:||:|||:|| |||||:
Db        709 GAAUACUUAUUCAGAGCUGCCCUUUGUCACCUUUGUGUUGAUGUACUCAAUGCACAACAU 768

Qy        661 GCCATAGAAAGTTATATCCAAAGGTATCCGGCATTTCAAGATTCTCGTGAATATAAACTT 720
              || |:|||||| :|:|:   ||||:|:|| |||:::|||||::| ||:|||:| ||||::
Db        769 GCUAUAGAAAGCUAUAUUUCAAGGUAUCCCGCAUUUCAAGAUUCCCGUGAAUACAAACUU 828

Qy        721 TTGAAAACGCTTATAGAACACATTGAGGAACAAAATGTCGATGGCTACACAGATGCAGTG 780
              ::|||||| |: |:|||| |||: || || ||||| |: ||:|| :| ||||| || |: 
Db        829 UUGAAAACCCUCAUAGAAAACAUCGAAGAGCAAAACGUAGAUGGAUAUACAGAAGCCGUC 888

Qy        781 AAAGACTATGATTCCATTTCTCGCCTGGATCAATGGTATACAACAATTCTTTTACGTATT 840
              ||||| :| ||::| |:::|:|| |: ||:|| :||:|:|| ||||::|::::|||:|::
Db        889 AAAGAUUACGAUUCAAUUUCUCGUCUUGAUCAGUGGUAUACUACAAUUCUUUUACGUAUU 948

Qy        841 AAAAAACAACTCAACGAGAGCCCCGACTTGCGCTAAATTGTATTTATTGGAATTCCTTAT 900
              || |||||| : | ||| ||||| |||:: || :||   |:|:::     |     :: :
Db        949 AAGAAACAAGUAAGCGAAAGCCCUGACUUACGUUAAGACGUAUUU-----AGAAAUUUCU 1003

Qy        901 TGTTCATATTTGTTACGTGTTATAATAAAAGACCCATAGTTTATTTATTGTTGAATTATT 960
              : :: |:|::: ::      :    :|| |||||||:||:::|:::|::|::| |::|::
Db       1004 UAUUAAUAUUUCUUUAAGUGUUAUUUAAGAGACCCAUAGUUUAUUUAUUGUUGGAUUAUU 1063

Qy        961 AGTTAAATTTTT 972
              | :: | : : :
Db       1064 AUUUGAGUAUGU 1075

US-15-027-821-17
; Sequence 17, Application US/15027821
; Publication No. US20160244779A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Bell, Erin
;  APPLICANT:Qi, Qungang
;  APPLICANT:Rajani, Monnanda
;  TITLE OF INVENTION: Transgenic Plants With Enhanced Traits
;  FILE REFERENCE: 38-21(60227)0002/US
;  CURRENT APPLICATION NUMBER: US/15/027,821
;  CURRENT FILING DATE: 2016-04-07
;  PRIOR APPLICATION NUMBER: PCT/US2014/059261
;  PRIOR FILING DATE: 2014-10-06
;  PRIOR APPLICATION NUMBER: US 61/932,941
;  PRIOR FILING DATE: 2014-01-29
;  PRIOR APPLICATION NUMBER: US 61/887,552
;  PRIOR FILING DATE: 2013-10-07
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 150
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
US-15-027-821-17

  Query Match             100.0%;  Score 150;  DB 64;  Length 150;
  Best Local Similarity   100.0%;  
  Matches  150;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGTACTGCGATCGCGTTAACGCTTTATCACGATACCTTCTACCACATATCACTAACAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAGTACTGCGATCGCGTTAACGCTTTATCACGATACCTTCTACCACATATCACTAACAAC 60

Qy         61 ATCAACACTCATCACTCTCGACGACATCCACTCGATCACTACTCTCACACGACCGATTAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATCAACACTCATCACTCTCGACGACATCCACTCGATCACTACTCTCACACGACCGATTAA 120

Qy        121 CTCCTCATCCACGCGGCCGCCTGCAGGAGC 150
              ||||||||||||||||||||||||||||||
Db        121 CTCCTCATCCACGCGGCCGCCTGCAGGAGC 150

LOCUS       XP_973149                291 aa            linear   INV 21-MAR-2016
DEFINITION  PREDICTED: alpha-soluble NSF attachment protein [Tribolium
            castaneum].
ACCESSION   XP_973149
VERSION     XP_973149.1
DBLINK      BioProject: PRJNA15718
DBSOURCE    REFSEQ: accession XM_968056.4
KEYWORDS    RefSeq.
SOURCE      Tribolium castaneum (red flour beetle)
  ORGANISM  Tribolium castaneum
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Endopterygota; Coleoptera; Polyphaga;
            Cucujiformia; Tenebrionidae; Tenebrionidae incertae sedis;
            Tribolium.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_015450130.1) annotated using gene prediction method: Gnomon,
            supported by EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Version          :: Tribolium castaneum Annotation
                                           Release 103
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 6.5
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
            COMPLETENESS: full length.
FEATURES             Location/Qualifiers
     source          1..291
                     /organism="Tribolium castaneum"
                     /strain="Georgia GA2"
                     /db_xref="taxon:7070"
                     /country="USA: Kansas"
                     /collection_date="Apr-2003"
                     /linkage_group="LGX"
     Protein         1..291
                     /product="alpha-soluble NSF attachment protein"
                     /calculated_mol_wt=32881
     Region          7..284
                     /region_name="SNAP"
                     /note="Soluble N-ethylmaleimide-sensitive factor (NSF)
                     Attachment Protein family; cd15832"
                     /db_xref="CDD:276937"
     Region          34..71
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     Region          75..111
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     Region          114..151
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     Region          155..191
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     CDS             1..291
                     /gene="LOC661926"
                     /coded_by="XM_968056.4:96..971"
                     /db_xref="GeneID:661926"
ORIGIN      
        1 masneqkaqq liaeaekkvs skgffgslfg gnsriedave cyqraanlfk maknwtqags
       61 afceaanlns rsgarhdaat nyvdaancyk ksdineavnc llkaieiytd mgrftmaakh
      121 hqsiaemyes davdleravq hyeqaadyfr geesnasank cllkvaqyaa qlenyekaiq
      181 iyqqvassal essllkysak eylfraalch lcvdvlnaqh ameryvqmyp afqdsreykl
      241 lttliehmee qnvdgfteav keydsisrld qwyttillri kkqlnenpdl r
//


LOCUS       ATP16173                 291 aa            linear   INV 04-NOV-2017
DEFINITION  putative alpha-soluble NSF attachment protein [Leptinotarsa
            decemlineata].
ACCESSION   ATP16173
VERSION     ATP16173.1
DBSOURCE    accession KY285070.1
KEYWORDS    .
SOURCE      Leptinotarsa decemlineata (Colorado potato beetle)
  ORGANISM  Leptinotarsa decemlineata
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Endopterygota; Coleoptera; Polyphaga;
            Cucujiformia; Chrysomeloidea; Chrysomelidae; Chrysomelinae;
            Doryphorini; Leptinotarsa.
REFERENCE   1  (residues 1 to 291)
  AUTHORS   Fu,K.
  TITLE     Direct Submission
  JOURNAL   Submitted (25-NOV-2016) Department of Plant Protection, Xinjiang
            Academy of Agriculture Sciences, Nanchang Road No 403, Urumqi,
            Xinjiang 830091, China
COMMENT     Method: conceptual translation supplied by author.
FEATURES             Location/Qualifiers
     source          1..291
                     /organism="Leptinotarsa decemlineata"
                     /db_xref="taxon:7539"
     Protein         1..291
                     /product="putative alpha-soluble NSF attachment protein"
     Region          7..284
                     /region_name="SNAP"
                     /note="Soluble N-ethylmaleimide-sensitive factor (NSF)
                     Attachment Protein family; cd15832"
                     /db_xref="CDD:276937"
     Region          34..71
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     Region          75..111
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     Region          114..151
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     Region          155..191
                     /region_name="TPR repeat"
                     /note="TPR repeat [structural motif]"
                     /db_xref="CDD:276937"
     CDS             1..291
                     /coded_by="KY285070.1:103..978"
ORIGIN      
        1 mstnqqkaqq liaeaekkvs srgffgslfg sssriedave cyqraanlfk makswdsags
       61 afceaanlhl rsgarhdaat nyvdaancyk kadineavnc llkaieiytd mgrftmaakh
      121 hqtiaemyet davdleraiq hyeqaadffr geesnasank cllkvaqyaa qlenydkaiq
      181 iyqevassal essllkysak eylfraalch lcvdvlnaqh aleryiqmyp afqdsreykl
      241 vktliehiee qnieaytdav kdydsisrld qwyttillri kkqlnespdl r
//

LOCUS       XP_018578399             291 aa            linear   INV 10-JAN-2018
DEFINITION  alpha-soluble NSF attachment protein [Anoplophora glabripennis].
ACCESSION   XP_018578399
VERSION     XP_018578399.1
DBLINK      BioProject: PRJNA348318
DBSOURCE    REFSEQ: accession XM_018722883.2
KEYWORDS    RefSeq.
SOURCE      Anoplophora glabripennis (Asian longhorned beetle)
  ORGANISM  Anoplophora glabripennis
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Endopterygota; Coleoptera; Polyphaga;
            Cucujiformia; Chrysomeloidea; Cerambycidae; Lamiinae; Lamiini;
            Anoplophora.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_019416325.1) annotated using gene prediction method: Gnomon.
            Also see:
                Documentation of NCBI's Annotation Process
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Anoplophora glabripennis Annotation
                                           Release 101
            Annotation Version          :: 101
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 8.0
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
            COMPLETENESS: full length.
FEATURES             Location/Qualifiers
     source          1..291
                     /organism="Anoplophora glabripennis"
                     /isolate="ALB-LARVAE"
                     /isolation_source="'mixed' research colony (originating
                     from wild-collected US specimens from several localities)"
                     /db_xref="taxon:217634"
                     /chromosome="Unknown"
                     /country="USA: Otis Air National Guard Base, MA"
                     /collection_date="Aug-2011"
     Protein         1..291
                     /product="alpha-soluble NSF attachment protein"
                     /calculated_mol_wt=32899
     CDS             1..291
                     /gene="LOC108916586"
                     /coded_by="XM_018722883.2:170..1045"
                     /db_xref="GeneID:108916586"
ORIGIN      
        1 mstneqkaqq liaeaekkvs srgffgslfg gssriedave cyqraanlfk maknwpsags
       61 afceaanlhl rsgarhdaat nyvdaancyk ksdineavnc llkaieiytd mgrftmaakh
      121 hqtiaemyet davdleravq hyeqaadyfr geesnssank cllkvaqyaa qlenydkaiq
      181 iyqevassal essllkysak eylfraalch lcvdvlnaqh aleryiqmyp afqdsreykl
      241 vktliehiee qnvdgytdav kdydsisrld qwyttillri kkqlnespdl r
//